Citation Nr: 1723030	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for coronary artery disease (CAD), status post myocardial infarction and coronary artery bypass graft with percutaneous transluminal coronary angioplasty currently evaluated as 30 percent. 


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1964 to December 1971.  He died in September 2006.  The appellant is the Veteran's spouse who applied for the accrued benefits of the Veteran in July 2007.  The Veteran initially filed for service connection for CAD in July 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for CAD at 30 percent in January 2008 after the Veteran had died.  The appellant issued a notice of disagreement with the 30 percent evaluation in January 2012. 


FINDING OF FACT

The Veteran's CAD caused left ventricular dysfunction with an ejection fraction between 30 and 50 percent. 

CONCLUSION OF LAW

A 60 percent disability rating, but not higher, is warranted for the Veteran's CAD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.104 Diagnostic Code 7005 (2016). 


REASONS OR BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a letter dated October 2005.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  	

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been secured.  The clinical findings and informed discussion of the CAD in private treatment records are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The record as it stands includes adequate, competent evidence to decide the matter of an increased rating for CAD and no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's CAD has been assigned a 30 percent rating under Diagnostic Code 7005 (for CAD) and the Board will continue to use this diagnostic code.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the [Rating] Schedule, it may not be rated by analogy.").

The diagnostic code specifies that CAD resulting in workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  38 C.F.R. § 4.104, DC 7005.

A 60 percent rating is assigned when CAD results in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Finally, a 100 percent rating is assigned when CAD causes chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





Factual Background

The record shows that in 1998, the Veteran had to have two of his toes on his right foot amputated secondary to complications from diabetes.  In 1999, the Veteran underwent a quintuple bypass to address his heart issues.  

In private treatment records dated April 2003, the Veteran's ejection fracture was estimated to be 60%.  In December 2003, the Veteran's physician noted that the Veteran had a history of CAD and peripheral vascular disease with an ejection fraction noted to be at 55%.  In a May 2004 echocardiographic report, the Veteran's ejection fraction was noted to be between 50-55% with mild left atrial enlargement. 

Private medical records from August 2004 show that the Veteran suffered from an increased heart size compared to 2000 radiological studies.  Additionally, the physician noted that the "inspiratory effort is less than optimal" and that the Veteran had a history of CAD.  Examination in that month showed that the Veteran suffered 95% stenosis of the left superficial femoral artery and 50-60% stenosis on the right.  The physician noted that the Veteran's ejection fraction was "well preserved." 

In September 2004, private treatment records note that the Veteran's ejection fracture was estimated to be between 40-45%.  After post-stress images were acquired, the ejection fraction was noted at "borderline low at 46%."  The physician noted that the left ventricle had "borderline low global function."  In that month, the Veteran underwent a left below-knee amputation for gangrenous ulceration and acute osteomyelitis and bone necrosis caused in part by his uncontrolled diabetes and CAD. 

In October 2005, private treatment records show that the Veteran suffered from "significant" CAD and had a past history of heart attack, hypertension, hyperlipidemia, type II diabetes mellitus for over twenty years, atrial flutter, and metabolic syndrome.  The physician noted that the Veteran had gained over a hundred pounds after his left leg amputation and had a possible "decreased ejection fraction." 

In February 2006, VA treatment records note that the Veteran's METs could not be estimated because the Veteran could not walk secondary to amputation.  This note was repeated in March 2006.  At that time, the Veteran suffered complications from CAD as well as his diabetes and peripheral vascular disease.  The Veteran passed away in September 2006. 

Analysis

After reviewing the record, the Board finds that a 60 percent evaluation is appropriate for the severity of the Veteran's CAD.  The Board notes that service connection for CAD was granted effective July 2004.  Therefore, the relevant period for rating purposes begins in July 2004 and ends in September 2006 when the Veteran passed away.  

Additionally, the record shows that the Veteran could not be tested for METs in either his private or VA treatment because of his amputation.  As such, there is no METs evidence in the record that would allow the Board to rate the Veteran's CAD.  Accordingly, the Board relies on the other aspects of Diagnostic Code 7005 to rate the Veteran's disability, specifically, the level of ejection fraction, which was discussed throughout the Veteran's treatment.  

In this case, an ejection fracture of 30 to 50% constitutes a 60 percent evaluation.  38 C.F.R. § 4.104, DC 7005.  Reading the plain language of the statute, the Board takes these numbers to be inclusive, so that a 50% ejection fraction would constitute a 60 percent evaluation.  In this case, the Veteran had an ejection fraction of 50-55% in May 2004.  His ejection fracture worsened after that date, as it was measured between 40-45% in September 2004, and specifically at 46% later that month.  

While the Veteran attended VA treatment in 2006, he did not have ejection fraction testing done at that time.  But it is clear from the record that his overall condition had consistently deteriorated up to that point, with symptoms related to peripheral neuropathy, diabetes mellitus, CAD, and other cardiovascular difficulties exacerbating his overall health.  

While the April 2003  and December 2003 ejection fraction numbers are outside the 30 to 50% range for 60 percent compensation, this time period is also outside the consideration time frame for the Veteran's CAD, as he was granted an effective date of July 2004. While the initial rating decision relied on these numbers to evaluate the Veteran, it is clear that the Veteran's CAD was worse in 2004, two months after the effective date of benefits.  

Accordingly, because the Veteran's ejection fraction was between 30 and 50 percent beginning in 2004, a 60 percent rating is warranted for the entire period on appeal.  


ORDER

An increased rating of 60 percent (but not higher) for CAD is granted. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


